          Case 1:19-mj-03307-UA Document 1 Filed 04/03/19 Page 1 of 5



Approved:
            ~~~
             Assistant United States Attorney

Before:      HONORABLE ROBERT W. LEHRBURGER
             United States Magistrate Judge
             Southern District of New York

                                  - - - x         c~ l\tr AG . 3 ~ 0 7
                                               ·1·A~tV!OMPLAINT
UNITED STATES OF AMERICA
                                                Violations of
     - v. -                                     18 u.s.c.· §§ 22s2A and 2

JONATHAN SCHWEITZER,                            COUNTY OF OFFENSE:
                                                BRONX
                         Defendant.

                       - - - - - - - - x
SOUTHERN DISTRICT OF NEW YORK, ss.:
                                                          '
          DAMON GERGAR, being duly sworn, deposes; and says that he
is a Detective with the New York City Police Dep9-rtment ("NYPD"),
and charges as follows:

                                 COUNT ONE
                     (Possession of Child Pornography)

     1.   From at least in or about February: 2019 up to and
including at least in or about March 2019, in the Southern District
of New York, JONATHAN SCHWEITZER, the defendant, knowingly did
possess and access with intent to view, and attempt to possess and
access with intent to view, a book, magazine, periodical, film,
videotape, computer disk, and other material containing an image
of child pornography that had been mailed, shipped and transported
using a means and facility of interstate and foreign commerce and
in and affecting interstate and foreign commerce by any means,
including by computer, and that was produced usi'ng materials that
had been mailed,     shipped and transported in and affecting
interstate and foreign commerce by any means,         including by
computer, to wit, SCHWEITZER possessed images of :child pornography
in his residence in Bronx, New York.

 (Title 18, United States Code, Sections 2252A(a) (5) (B),              (b) (2),
                             and 2.)
       Case 1:19-mj-03307-UA Document 1 Filed 04/03/19 Page 2 of 5



                             COUNT TWO
          (Receipt and Distribution of Child Pornography)

     2.   On or., about March 4, 2019, in the Southern District of
New York, JONATHAN SCHWEITZER, the defendant,. knowingly did
receive and distribute and attempt to receive and distribute
material that contains child pornography that had been mailed, and
using a means and facility of interstate and foreign commerce
shipped and transported in and affecting interstate and foreign
commerce by any means, including by computer, to wit, SCHWEITZER
made available for distribution sexually explicit images and
videos of minors over the Internet using a 9omputer in his
residence in Bronx, New York.
                                                        '
         (Title 18, United States Code, Sections 2252~(a) (2) (B),
(b ) ( 1 ) , and 2 . )

     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     3.   I am a Detective with NYPD, currently.assigned to the
Criminal Enterprise Investigation Section as a Border Enforcement
Security Task Force (BEST) officer with the Department of Homeland
Security Investigations.   I was previously assigned to the Vice
Major Case Squad for eight years. I have been personally involved
in the investigation of this matter, and I base ~his affidavit on
that experience, on my conversations with other, law enforcement
officials, and on my examination of various repqrts and records.
Because this affidavit is being submitted for th~ limited purpose
of demonstrating probable cause, it does not include all the facts
I have learned during the course of my investigation.    Where the
contents   of  documents   and   the.  actions   statements
                                                   I           and   I


conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

      4.    As set forth below, there is probable cause to believe
that    JONATHAN   SCHWEITZER,  the   defendant,  ,possessed child
pornography in his residence between in or about February 2019
through in or about March 2019, and made cpild pornography
available for distribution over the Internet on 9r about March 4,
2019.

          a.  Based on my review of records from :a law enforcement
database, I have learned that an electronic. device ("Target
Device-1") bearing a certain static internet proiocol address ("IP




                                    2
          Case 1:19-mj-03307-UA Document 1 Filed 04/03/19 Page 3 of 5



    Address") 1 connected to a publicly available peer-to-peer file
    sharing network ("P2P Network") between on or about July 7, 2018
                                                           I

    and on or about March 28, 2019 (the "P2P Network Connection
    Period")

     5.   Based on my review of documents provided by an internet
service provider ("ISP"), I have learned the following:

              a.  A particular ISP account ("ISP Account") was in
    service from at least in or about October 2010 to in or about
    March 2019;

             b.   IP Address was associated with ISP.Account from at
    least in or about October 2010 to in or about March 2019, that
    is, a period of time that included the P2P Network Connection
    Period;

              c.   "Jonathan Schweitzer" was the name: provided to ISP
    by the registrant for ISP Account; and

                d.  ISP Account provided internet service to a certain
    resid~nce   in Bronx, New York (the "Schweitzer Re~idence")

     6.   Records provided by a utility compan;r that provides
electricity ("Utility Company") indicate that an individual named
"Jonathan Schweitzer" has been a customer of Utility Company at
the Schweitzer Residence since on or about October 3, 2010, to the
present, that is, a period of time that included the P2P Network
Connection Period.

     7.   During the P2P Network Connection Perioa, Target Device-
1 made available for download via the P2P Network approximately 10
videos or photographs that, based on each file's unique Ed2k hash



1 Based on my training and experience, I have learn;ed the following:
(a) An IP address is a unique numeric address uqed to identify a
particular computer connected to the Internet; (b) An IP address
looks like a series of four numbers, each in .the range 0-255,
separated by periods (e.g., 121.56.97.178); (c) Every computer
attached to the Internet must be assigned an IP address so that
Internet traffic sent from and directed to that computer may be
directed properly from its source to its destination; (d) Most
Internet service providers control a range of IP addresses; and
 (e) Some computers have static (long-term) IP , addresses, while
~th~r COffipUt@IS have dynamic (f~equ~ntly change~) IP addresses.


                                       3
•' '
                  Case 1:19-mj-03307-UA Document 1 Filed 04/03/19 Page 4 of 5



       value, 2 are each identified in another law enforce~ent database as
       known to contain child pornography. Based on my review of the law
       enforcement database s copies of one of the files, it contains
                                   1


       child pornography, as described below:

                     a.  A 5 minute and 5 second video of two females
           approximately 10 years of age sitting down next to a bed.    They
           proceed to kiss each other, expose their breasts, one girl
           performs cunnilingus on the other and then the ot~er girl sits on
           top of the other and gyrates on top of her.

            ·s.  On or about the morning of April 3, 2019, I and other
       law enforcement agents executed a search and seiz~re warrant (the
       "Search Warrant   at the Schweitzer Residence. 3 Ba~ed on my review
                          11
                               )


       of files contained on a laptop computer seized frof the Schweitzer
       Residence ("Seized Device-1 11 ) , I learned that Seized Device-1
       stores approximately 150 files with Ed2k hash vaiues that match
       the Ed2k has values of known child pornography file:s. For example,
       one of those files are described below:             '
                                                                  I
                     a.  A 1 minute and 4 second video of a·blonde female
           approximately 10 years of age standing while wea~ing a red shirt
           and blue jeans. She proceeds to pull down her j~ans and expose
           her vagina.

            9.   On or about the morning of April 3, 2019, I interviewed
       JONATHAN SCHWEITZER, the defendant, at the Schweitzer Residence.
       During the course of that interview, the following occurred, in
       substance and in part:




       2 Based on my training and experience, I have learned the following:
       (a) Ed2k hash values use the MD4 (or Message-Digest Algorithm) is
       a cryptographic hash function with a digest length of 128 bits;
        (b) an Ed2k hash value functions as a means of i~entifying files
       using a digital "fingerprint 11 that consists of a .unique series of
       letters and numbers; (c) a file processed by this Ed2k operation
       results in the creation of an associated hash value often referred
       to as a digital signature; and (e) Ed2k signatures provide a
       certainty exceeding 99.99% that two or more files with the same
       Ed2k signature are identical copies of the same file regardless of
       their file names.
       3 The Search Warrant was authorized by the Honorable Robert W.
       Lehrburger, United States Magistrate Judge for the Southern
       Di~t~ict of New York, on or about hp•il 1, 2019.:

                                              4
       Case 1:19-mj-03307-UA Document 1 Filed 04/03/19 Page 5 of 5



          a.   SCHWEITZER was 'advised of his Miranda rights,
waived those rights in writing, and agreed to speak with me;

             b.   SCHWEITZER admitted that he lived   a~    the Schweitzer
Residence;

          c.  SCHWEITZER admitted that, at thl time                  of     the
interview, he lived alone at the Schweitzer Residence;
                                                        '
          d.  SCHWEITZER admitted that he acc'essed              the        P2P
Network and downloaded child pornography files;

          e.   SCHWEITZER admitted   that        he    ppssessed          child
pornography files on Seized Device-1; and
                                                        I

          f.  SCHWEITZER admitted that he underst~od that some of
the child pornography files on his computer would be shared with
other users of the P2P Network.

     10. Based on my conversations with a representative of the
                                                  I
New York City Department of Education, I understand that JONATHAN
SCHWEITZER, the defendant, is employed as a teg.cher at a high
school in Bronx, New York.

          WHEREFORE,  the deponent respectfully! requests that
JONATHAN SCHWEITZER, the defendant, be imprisoneq, or bailed, as
the case may be.                                 '




                                 DAMON GERGAR
                                 Detective
                                 New York City Polise Department


Sworn to before me this
3rd day of April, 2019



HONORABLE ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   5
